DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 9 March 2021 as a response to the Non-Final Office Action issued 10 December 2020.  Claim 1 is cancelled.  Claims 2-21 are pending and considered below.

Double Patenting
	Claims 2-21 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of issued U.S. Patent No. 10,552,861.  Applicant’s filing, on 9 March 2021 of a Terminal Disclaimer referencing US Patent No. 10,552,861 is acknowledged, and therefore the Double Patenting rejection is withdrawn.

Reasons for Allowance
Claims 2-21 are allowed.
The following is the Examiner’s statement of reasons for allowance:
The closest prior art includes the combination of Lanford (20100057554), Taylor et al. (20130339167); and Muthugopalakrishnan et al. (20120066049). 
Lanford and Taylor do not teach multiple identifiers associated with a single user. Additionally, while Muthugopalakrishnan teaches multiple identifiers being associated with a single user, Muthugopalakrishnan is limited to the concept that two identifiers for a user can be used to link to a shared set of benefits. In claim 2, not only are multiple identifiers associated with one group of benefits, one identifier is associated with multiple benefits. The first identifier in claim 2 is used to access three sets of benefits, one associated only with a first identifier (SNAP stored-value benefits), one associated only with a second identifier (enhanced SNAP benefits), and one also associated with a third identifier (discount benefits). The net result is that a user can be associated with different identifiers, and the selection of identifier leads to a different set of benefits being accessed. Yet these benefits are also shared between identifiers. In this way, claim 2 is different from the closest prior art.
In addition, claim 2 includes a method that provides i) SNAP stored-value benefits, ii) enhanced SNAP benefits, and iii) discount benefits. Furthermore, claim 2 provides them in such a manner that they are applied to a single (the first) purchase transaction in the same order. Step d) ii) indicates that the calculation of the enhanced SNAP discount is based on the calculated discount price reduction, while step e) ii) indicates that the calculation of the stored value SNAP discount is based on the both the calculated discount price reduction and the calculated enhanced SNAP discount. This order of application ensures that the most valuable source of funds (SNAP stored value benefits) is applied last to a transaction. None of the closet prior art references teach an ability to provide all three types of benefits in a single transaction with the presentation of a single identifier to the server, nor does any reference teach this particular ordering of benefits application. Moreover, the combination of references does not seem sufficient to justify a combination to cover all the limitations of the independent claims as it would be hindsight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant’s claimed invention.
Claims 18 and 21 include related limitations with minor variances and are therefore allowable for similar reasons.

Moreover, the missing claimed elements from the combination of Lanford, Taylor, and Muthugopalakrishnan are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Lanford, Taylor, and Muthugopalakrishnan because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for the combination. 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682